Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 1 of 9            FILED
                                                                   2019 May-22 PM 04:33
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 2 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 3 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 4 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 5 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 6 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 7 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 8 of 9
Case 1:19-cv-00783-UJA-LSC Document 1 Filed 05/22/19 Page 9 of 9
